   Case 2:20-cv-00957-CCC-MF Document 25 Filed 01/27/21 Page 1 of 1 PageID: 108
                                                                                                15 Warren Street, Suite 36
                                                                                            Hackensack, New Jersey 07601

                                                                                                  1 Liberty Plaza, 23rd Floor
                                                                                              c/o Michael J.S. Pontone, Esq
                                                                                                New York, New York 10006

                                                                                                      Phone 201-518-9999
                                                                                                        Fax 201-479-9955
Joshua M. Lurie, Esq. (licensed in NY, NJ, VT)                                              Email info@luriestrupinsky.com
Eugene Strupinsky, Esq. (licensed in NY)
Damian Albergo, Esq. (of Counsel, Licensed in NY, NJ)
Michael J.S. Pontone, Esq. (of Counsel, Licensed in NY, NJ)
Paul Hirsch, Esq. (of Counsel, Licensed in NY)

                                                              January 27, 2021

   Via ECF
   Hon. Mark Falk, U.S.M.J.
   United States District Court
   District of New Jersey
   Martin Luther King Building
   & U.S. Courthouse
   50 Walnut Street
   Newark, New Jersey 07102

               Re:         Licciardi v. JFK Medical Associates, P.A. et al.
                           Case No. 2:20-cv-957-CCC-MF

   Dear Magistrate Judge Falk,

               I write in advance of the conference with the Court scheduled for 3PM this afternoon.

           The Parties have come to a final settlement agreement as to all issues in this matter.
   However, due to certain legal requirements, we will request that the Court dismiss the FLSA claims
   therein on mutual agreement in advance and, if the Court agrees, the parties can sign and file a
   stipulation of dismissal with prejudice as to all other remaining matters shortly.

                                                                  Respectfully submitted,




                                                                  Joshua M. Lurie, Esq.

   JML:me

   cc:         All Counsel (via ECF)
               Client (via electronic mail, under separate cover)
